FLANIGAN, Judge.
Movant Jeffrey Lee Borman appeals from an order of the Circuit Court of Howell County, Missouri, overruling his motion, Rule 27.26, V.A.M.R., to vacate and set aside two judgments and sentences to imprisonment for 45 years on his pleas of guilty to two separate charges of second degree murder. The sentences run consecutively.
An evidentiary hearing was held on the motion in the presence of movant and his present attorney. Although the motion contained several grounds for relief, only those “carried forward” in movant’s brief need be considered. Herron v. State, 498 S.W.2d 530, 531[1] (Mo.1973).
The grounds preserved on this appeal are in essence that movant’s pleas were induced by threats and by misrepresentations, that the pleas were not entered with an understanding of the nature of the charges and that movant did not knowing*503ly, intelligently and understandingly waive his right to a jury trial because he did not understand his right to a jury trial.
Both movant and the state presented testimony relating to the preserved grounds and there are conflicts therein. The findings of fact and conclusions of law of the trial court, made pursuant to Rule 27.26(i), V.A.M.R., are to the effect that none of the preserved grounds has factual support.
This court has reviewed the lengthy transcript and considered the excellent briefs, the authorities cited therein, and the arguments of counsel. The findings of fact of the trial court with respect to the preserved grounds are not clearly erroneous and no error of law appears. An opinion discussing the facts and law with respect to the preserved grounds would have no preceden-tial value. In compliance with Rule 84.-16(b) this court affirms the findings of fact and conclusions of law of the trial court. Herron v. State, supra; Smith v. State, 526 S.W.2d 399 (Mo.App.1975).
The judgment is affirmed.
All concur.